                                                                                                       JS-6


                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                                                    UNITED STATES DISTRICT COURT
                      9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                   10
                   11
                               KAREN N. BACHMAN, an individual, )         Case No. CV 18-6290 PA (AGRx)
                   12                                              )
                   13                             Plaintiff,       )
                                      vs.                          )      ORDER DISMISSING THE
                   14                                              )      ACTION PURSUANT TO FRCP
                               MEDTRONIC, INC., a business entity, )      41(a)(1)
                   15
                               exact form unknown; and Does 1      )
                   16          through 100, inclusive,             )
                                                                   )      [Filed concurrently with Joint
                   17
                                      Defendants.                  )      Stipulation for Dismissal with Prejudice
                   18                                                     Pursuant to FRCP 41 (a)(1)]
                   19          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                   20                Pursuant to the parties’ Joint Stipulation for Dismissal with Prejudice pursuant
                   21          to FRCP 41(a)(1), filed concurrently herewith, the Court herby orders that the above-
                   22                                                                       xxxxxxxxxxxxxxxxxxx
                               captioned action be dismissed with prejudice in its entirety and that the Court retain
                   23          xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                               jurisdiction to enforce the settlement agreement.
                   24          SO ORDERED.
                   25
                   26          DATED: May 03, 2019
                                                                             HONORABLE PERCY ANDERSON
                   27                                                        United States District Court Judge
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
